Citation Nr: 0716419	
Decision Date: 06/02/07    Archive Date: 06/18/07

DOCKET NO.  05-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision that denied service connection for 
residuals of a right wrist injury and granted service 
connection for PTSD, rated 10 percent disabling, effective 
November 4, 2003.  A November 2004 rating decision increased 
the rating for PTSD to 30 percent, and a February 2004 rating 
decision further increased the rating to 50 percent, both 
effective from the date of grant of service connection.  

The matter of entitlement to a rating in excess of 50 percent 
for PTSD is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

It is not shown that the veteran sustained a right wrist 
injury resulting in chronic disability in service; his 
current right wrist disability is not shown to be related to 
his service, to include any injury therein.


CONCLUSION OF LAW

Service connection for residuals of a right wrist injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 3.303, 3.307, 3.309 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding disability ratings and 
effective dates of awards).  

A December 2003 letter advised the veteran of what was 
necessary to establish service connection, of what 
development and development assistance VA would provide, of 
his responsibilities in development of evidence, and to 
submit permit medical evidence in his possession.  A March 
2006 letter provided notice regarding disability ratings and 
effective dates of awards.  He is not prejudiced by the 
timing of such notice, as neither the rating of a disability 
nor the effective date of an award is a matter addressed 
herein.

It is also noteworthy that in addition to notice regarding de 
novo consideration of service connection the RO provided 
notice regarding finality of prior decisions and what would 
be necessary to reopen this claim.  An August 1971 decision 
letter disallowed service connection for residuals of a right 
wrist injury because the veteran failed to report for a VA 
examination.  The RO did not consider the claim on the merits 
in August 1971, and the veteran does not appear to have been 
advised of his appellate rights at the time when the decision 
letter was issued.  The rating decision on appeal considered 
the claim de novo, and notice regarding de novo review was 
adequate.  Consequently the Board finds it appropriate to 
address the current appeal on a de novo basis, and to 
consider what transpired in 1971 merely an abandoned claim. 

Regarding VA's duty to assist, the veteran's available 
service medical records have been secured.  He alleged he 
received treatment in service, and contemporaneous with 1971 
decision letter the RO arranged for an exhaustive search for 
records of such treatment.  None could be located.  The 
veteran has also identified postservice VA (in 1969) and 
private treatment.  The RO sought records from the identified 
treatment providers, and was advised that no such records 
could be located.  The veteran was so advised.  The RO 
arranged for the veteran to be examined.  VA's duty to assist 
is met.

II. Factual Background

At the outset it is noteworthy that the veteran served in 
combat.  However, as the injury causing the current claimed 
right wrist disability is alleged to have occurred prior to 
any combat experiences (during, or soon after, boot camp) the 
relaxed evidentiary requirements of 38 U.S.C.A. § 1154 do not 
apply.

The veteran's available service medical records consist 
essentially of the reports of his service entrance and 
separation examinations, neither of which noted any 
complaints, findings, or diagnosis pertaining to the right 
wrist.  On service separation examination the veteran's upper 
extremities were normal on clinical evaluation.  In 
associated medical history, although he listed he had (or had 
had) various complaints, no wrist complaints were noted.  The 
veteran denied broken bones or painful or swollen joints.

In June 1971 the veteran filed his initial claim seeking 
service connection for residuals of a right wrist injury.  He 
indicated the injury occurred in April 1968, and that he was 
seen at Fort Polk hospital at the time.  As noted above, Fort 
Polk was contacted for records of the treatment, and 
responded that none were available.  The veteran also 
reported in his initial claim that he had not received any 
postservice treatment for the disability.

The record shows that the RO then arranged for the veteran to 
be examined by VA.  He failed to report for examination; and 
his claim was disallowed on that basis in August 1971.  

In November 2003 the veteran filed another claim seeking 
service connection for right wrist disability.  He indicated 
he sustained a right wrist injury in 1967/1968.  He alleged 
that he received postservice (1969) VA treatment for the 
disability at two VA facilities.  An exhaustive search for 
such records proved fruitless, and the veteran was so 
advised.  

The RO arranged for a VA examination.  On such examination in 
February 2004, the veteran reported that he sustained a right 
wrist injury in boot camp and was advised he had a bone chip, 
but received no treatment at the time.  Examination 
(including x-ray studies) produced diagnoses of right wrist 
sprain, old fracture, and degenerative joint disease.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Certain chronic diseases (to include arthritis) may be 
presumed to have been incurred in service, and service 
connected, if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To establish entitlement to service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

The record does not show that the veteran sustained a right 
wrist injury resulting in chronic disability in service.  His 
complete service medical records do not appear to be 
available (as those available consist of only the service 
entrance and separation examination reports).  Exhaustive 
searches for additional records have proved fruitless, and 
the Board must look to other evidence.  In that regard it is 
significant that on service separation examination, 
evaluation of the upper extremities was normal, and that in 
associated medical history at the time the veteran did not 
mention the right wrist (although he noted various other 
complaints), and denied fractures, or joint pain or swelling.  
It is also significant that after the time of the alleged 
injury in boot camp, the veteran's service proceeded on 
normal course (apparently unimpeded by right wrist 
disability), including to service in combat in Vietnam, and 
promotion to non-commissioned officer.  It is also noteworthy 
that while the veteran now alleges postservice (1969) VA 
treatment for right wrist disability, in more contemporaneous 
accounts (in his 1971 claim) he denied postservice treatment 
and that exhaustive searches for records of such treatment 
were unsuccessful.  

Although the record shows that the veteran now has right 
wrist arthritis, there is no evidence that it was manifested 
in his first postservice year.  Consequently, the presumptive 
chronic disease provisions of 38 U.S.C.A. § 1112 do not 
apply.  

It is not in dispute that the veteran now has right wrist 
disability (including evidence of an "old" fracture.  
However, there is no competent evidence that relates the 
current right wrist disability to the veteran's service.  No 
examiner has opined that the current wrist pathology is due 
to an old fracture in service.  Notably, there is no 
postservice medical evidence of right wrist disability until 
some 35 years after service discharge.  Such a long interval 
between service and the initial postservice medical 
documentation for which service connection is sought is, of 
itself, a factor against a determination that a disability is 
service connected.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for residuals of a right wrist injury is 
denied.


REMAND

During a VA PTSD examination in February 2004, the veteran 
indicated that he reported PTSD symptoms to his private 
physician, Dr. B.B., and was referred to a psychologist.  
Apparently, he showed the VA examiner a statement (not 
associated with the claims file from a psychologist, J. W., 
indicating he had been providing the veteran psychotherapy 
since December 2003.  Private psychiatric/psychotherapy 
treatment records are not associated with the claims file, 
and it does not appear such records have been sought.  Since 
such records are likely to contain pertinent evidence, they 
must be secured, if available.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of evaluation and/or 
treatment he has received for psychiatric 
disabilities.  With his cooperation 
(i.e., in providing any necessary 
releases), the RO should secure complete 
copies of records of all 
treatment/evaluations from the sources 
the veteran identifies.  In conjunction 
with this development the veteran must be 
advised of the provisions of 38 C.F.R. 
§ 3.158 (a).

2.  If any records received pursuant to 
the request above suggest the veteran's 
PTSD has increased in severity, the RO 
should arrange for a VA psychiatric 
examination to evaluate the PTSD.  In 
such event, the veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and all 
findings should be reported in detail.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). These claims must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


